Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered January 19, 2007, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *599not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. Although, in performing weight of evidence review, we may consider the jury’s verdict on other counts (see People v Rayam, 94 NY2d 557, 563 n [2000]), we find that defendant’s acquittal of the gang assault charges does not warrant a different conclusion. Aside from the possibility that it chose to extend leniency, the jury could have reasonably found that, even if gang assault was not proven, defendant unjustifiably and intentionally caused serious physical injury to the victim. Concur—Gonzalez, P.J., Saxe, Catterson, McGuire and Acosta, JJ.